      Case 3:17-bk-30864     Doc 26    Filed 06/14/19 Entered 06/14/19 08:02:00        Desc Main
                                       Document     Page 1 of 2



                              UNITED STATED BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION AT DAYTON

IN RE:                                                            CASE NO: 17-30864
                                                                                (Chapter 13)
Randy LaVarnia and Mary-Lee LaVarnia                              JUDGE: GUY R. HUMPHREY


                    TRUSTEE'S AUTHORIZATION FOR CREDIT TRANSACTION


    Pursuant to LBR 4001-3(b)(1) delegating authority to the Trustee to allow the Debtor to enter into
certain credit transactions, and the Trustee having reviewed and considered the requested transaction,
the Trustee authorizes the Debtor to enter into the credit transaction with IPC INC. for the 2016 Jeep
Compass as set forth in the request from the Debtor. This authorization expires 8/11/2019.


   $18,437.17 @ 20% interest for 72 months at $445.00 per month.

   This is not a recommendation that credit be extended and, if credit is extended, repayment of the
loan must be made directly by the Debtor to the Creditor who grants the loan.

                                                        /s/ JEFFREY M. KELLNER
                                                        JEFFREY M. KELLNER 0022205
                                                        CHAPTER 13 TRUSTEE
                                                        131 N LUDLOW ST SUITE 900
                                                        DAYTON, OH 45402-1161
                                                        Phone: (937) 222-7600
                                                        Fax: (937) 222-7383
                                                        email: chapter13@dayton13.com
        Case 3:17-bk-30864   Doc 26    Filed 06/14/19 Entered 06/14/19 08:02:00             Desc Main
                                       Document     Page 2 of 2



                                      CERTIFICATE OF SERVICE                 17-30864

I hereby certify that a copy of the Trustee's Authorization For Credit Transaction was served
electronically on the date of the filing through the Court’s ECF System on all ECF participants
registered in this case at the email address registered with the court and by ordinary U.S. Mail on June
14, 2019 addressed to:
.
Randy LaVarnia
Mary-Lee LaVarnia
1010 Olive Street
Springfield, OH 45503


                                    Jeffrey M. Kellner, Trustee by /s/ Jeffrey M. Kellner bjm




                                                                                                        T273
